Exhibit 10.5

RESTRICTED ACCOUNT AGREEMENT

This Restricted Account Agreement (this “Agreement”) is entered into this
29th day of March 2007, by and among NORTH FORK BANK, a New York banking
corporation with offices at 275 Broadhollow Road, Melville, New York 11747
(together with its successors and assigns, the “Bank”), MICRO COMPONENT
TECHNOLOGY, INC., a Minnesota corporation with offices at 2340 West County Road
C, St. Paul, MN 55113-2528  (together with its successors and assigns, the
“Company”), and LAURUS MASTER FUND, LTD., a Cayman Islands corporation with
offices at c/o M&C Corporate Services Limited, P.O. Box 309 GT, Ugland House,
South Church Street, George Town, Grand Cayman, Cayman Islands (together with
its successors and assigns, “Laurus”).  Unless otherwise defined herein,
capitalized terms used herein shall have the meaning provided such terms in the
Purchase Agreement referred to below.

WHEREAS, Laurus has provided financing to the Company, which financing is
evidenced by a Securities Purchase Agreement (as amended, modified or
supplemented from time to time, the “Purchase Agreement”) and the Related
Agreements referred to therein;

WHEREAS, the Company and Laurus have retained the Bank to provide certain
services with respect to the Restricted Account (as defined below); and

WHERERAS, the Company and Laurus have agreed that an amount of cash equal to
$964,500 shall be deposited by Laurus on behalf of the Company by wire transfer
of immediately available funds into the Restricted Account, which cash shall be
held by the Bank for the benefit of Laurus, as security for the Company’s and
its Subsidiaries’ obligations under the Purchase Agreement and the Related
Agreements.  For the purposes of this Agreement, the “Restricted Account” shall
mean that certain deposit account (as defined in Section 9-102 of the Uniform
Commercial Code as in effect in the State of New York on the date hereof)
described on Exhibit B hereto, which Restricted Account shall be maintained at
the Bank and shall be in the sole dominion and control of Laurus;

NOW THEREFORE, in consideration of the mutual promises contained herein and for
other good and valuable consideration the sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

1.             The Bank is hereby authorized to accept for deposit into the
Restricted Account the sum of $964,500.  The Bank hereby agrees to hold any and
all monies, and other amounts from time to time on deposit and/or held in the
Restricted Account for the benefit of the Laurus and shall not release any
monies held in the Restricted Account until such time as the Bank shall have
received a notice from Laurus substantially in the form attached hereto as
Exhibit A (a “Release Notice”).  Following the receipt of a Release Notice from
Laurus, the Bank agrees to promptly disburse the amount of cash referred to in
such Release Notice to such account as Laurus shall determine in its sole
discretion.  The Bank hereby agrees that it will only comply with written
instructions originated by Laurus directing disposition of funds in the
Restricted Account.  The Company hereby irrevocably authorizes the Bank to
comply with any and all

1


--------------------------------------------------------------------------------


instructions given to the Bank by Laurus with respect to the Restricted Account
without further consent by the Company.  The Bank, the Company and Laurus agree
that the Restricted Account is in Laurus’ sole dominion and control.

2.             Each of the Company, Laurus and the Bank hereby agrees that the
Restricted Account shall not be closed, and the account name and account number
in respect thereof shall not be changed, in any case, without the consent of the
Laurus, except as specifically provided for in Section 9 below.

3.             The Bank hereby subordinates any claims and security interests it
may have against, or with respect to, the Restricted Account (including any
amounts from time to time on deposit therein) to the security interests of
Laurus therein, and agrees that no amounts shall be charged by it to, or
withheld or set-off or otherwise recouped by it from, the Restricted Account or
any amounts from time to time on deposit therein; provided that, in connection
with all service charges and any other charges which the Bank is entitled to
receive in connection with the servicing and maintaining of the Restricted
Account (such charges, collectively, the “Charges”), each of the Company, Laurus
and the Bank hereby agrees that the Bank will collect such Charges in the
following manner: (i) first, the Bank will charge other deposit accounts
maintained by the Company with the Bank, (ii) second,   in the event that there
are insufficient collected funds in such other deposit accounts to pay such
Charges, the Bank will promptly notify the Company and Laurus with respect to
same and,   within seven (7) business days of the Company’s receipt of such
notice, the Company shall pay to the Bank the full amount of such Charges then
due, and (iii) third,  if the Company fails to pay to the Bank such Charges then
due within the time period set forth in the preceding clause (ii), the Bank will
promptly provide a written notice to Laurus of such occurrence and,   in such
case, the Bank is hereby authorized, following a period of five (5) business
days after the receipt of such written notice by Laurus, to deduct such Charges
then due from the Restricted Account, unless, during such five (5) business day
period, Laurus pays the amount of any such Charges then due to the Bank from its
own account.  Except for the payment of the Charges as set forth in the
immediately preceding proviso, the Bank agrees that it shall not offset, deduct
or claim against the Restricted Account unless and until Laurus has notified the
Bank in writing that all of the Company’s obligations under the Purchase
Agreement and the Related Agreements have been performed.

4.             The Company and the Bank agree that the maintenance by the Bank
of the Restricted Account shall be as agent for Laurus.  The Bank shall be
responsible for the performance of only such duties as are set forth herein. 
The Bank’s duties hereunder, however, are merely ministerial, and the Bank shall
have no liability or obligation to the Company or Laurus or to any other person
for any act or omission of the Bank in connection with the performance of the
Bank’s duties in servicing and/or maintaining the Restricted Account, except for
acts of gross negligence or willful misconduct by Bank.    IN NO EVENT, HOWEVER,
SHALL THE BANK HAVE ANY RESPONSIBILITY FOR CONSEQUENTIAL, INDIRECT, SPECIAL OR
EXEMPLARY DAMAGES OR LOST PROFITS, WHETHER OR NOT IT HAS NOTICE THEREOF, AND
REGARDLESS OF THE BASIS, THEORY OR NATURE OF THE ACTION UPON WHICH THE CLAIM IS
ASSERTED, NOR SHALL IT HAVE ANY RESPONSIBILITY OR LIABILITY FOR THE VALIDITY OR
ENFORCEABILITY OF ANY SECURITY INTEREST OR OTHER INTEREST OF LAURUS OR  THE
COMPANY IN THE RESTRICTED ACCOUNT.  In furtherance of and without limiting the
foregoing, the Company and Laurus agree that the Bank shall not be liable for
any damage or loss to them for any delay or failure of performance arising out
of the acts or omissions of any third parties, including, but

2


--------------------------------------------------------------------------------


not limited to, various communication services, courier services, the Federal
Reserve system, any other bank or any third party who may be affected by funds
transactions, fire, mechanical, computer or electrical failures or other
unforeseen contingencies, strikes or any similar or dissimilar cause beyond the
reasonable control of the Bank. This paragraph shall survive the termination of
this Agreement.

5.  Except where the Bank has been grossly negligent or has acted in bad faith,
each of Laurus and the Company and their respective successors and assigns will
release the Bank from and shall indemnify and hold the Bank harmless from and
against any and all losses, claims, damages, liabilities, costs and expenses
(including, without limitation, reasonable counsel fees, whether arising in an
action or proceeding among the parties hereto or otherwise, without regard to
the merit or lack of merit thereof) to which the Bank may become subject, or
which it may suffer or incur, arising out of or based upon this Agreement or the
actions contemplated hereby.  This paragraph shall survive termination of this
Agreement.

6.             The Bank shall be fully protected in acting on any order or
direction by Laurus respecting the items received by the Bank or the monies or
other items in the Restricted Account without making any independent inquiry
whatsoever as to Laurus’ rights or authority to give such order or direction or
as to the application of any payments made pursuant thereto.

7.             Nothing in this Agreement shall be deemed to prohibit the Bank
from complying with its customary procedures in the event that it is served with
any legal process with respect to the Restricted Account.

8.             The rights and powers granted in this to Laurus have been granted
in order to protect and further perfect its security interests in the Restricted
Account (including any amounts from time to time on deposit therein) and are
powers coupled with an interest and will be affected neither by any purported
revocation by the Company of this Agreement or the rights granted to Laurus
hereunder or by the bankruptcy, insolvency, conservatorship or receivership of
the Company or the Bank or by the lapse of time.

9.             This Agreement may not be amended or waived except by an
instrument in writing signed by each of the parties hereto.  This Agreement may
be terminated by the Bank upon giving the Company and Laurus thirty (30) days
prior written notice.  Laurus shall designate a successor bank on or prior to
the effective date of such termination and the Bank shall deliver the balance in
the Restricted Account to such successor bank.   Any notice required to be given
hereunder may be given, and shall be deemed given when delivered, via telefax,
U.S. mail return receipt requested or nationally recognized overnight courier to
each of the parties at the address set forth above.  This Agreement may be
executed in any number of counterparts, each of which shall be an original and
all of which, when taken together, shall constitute one agreement.  Delivery of
an executed signature page of this Agreement by facsimile transmission shall be
effective as delivery of a manually executed counterpart hereof or thereof, as
the case may be.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York, without regard to its
conflict of laws principles.  This Agreement sets forth the entire agreement
between the parties hereto as to the matters set forth herein and supersede all
prior communications, written or oral, with respect to the matters herein.  EACH
OF THE

3


--------------------------------------------------------------------------------


PARTIES HERETO HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY
CLAIM, ACTION, SUIT OR PROCEEDING ARISING OUT OF OR CONTEMPLATED BY THIS
AGREEMENT.   THE BANK, THE COMPANY AND LAURUS EACH HEREBY SUBMIT TO THE
EXCLUSIVE JURISDICTION OF THE FEDERAL AND NEW YORK STATE COURTS LOCATED IN THE
COUNTY OF NEW YORK IN CONNECTION WITH ANY DISPUTE RELATED TO THIS AGREEMENT OR
ANY MATTERS CONTEMPLATED HEREBY OR THEREBY.

*         *         *         *

4


--------------------------------------------------------------------------------


Agreed and accepted this 29th day of March 2007.

NORTH FORK BANK

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

LAURUS MASTER FUND, LTD.

 

 

 

 

By:

/s/ David Grin

 

Name:

David Grin

 

Title:

Director

 

 

 

 

MICRO COMPONENT TECHNOLOGY, INC.

 

 

 

 

By:

/s/ Roger Gower

 

Name:

Roger Gower

 

Title:

Chief Executive Officer

 

 

 

 

5


--------------------------------------------------------------------------------


EXHIBIT A

(i)                RELEASE NOTICE

To:         North Fork Bank
404 Fifth Ave.,  Suite 1
New York, NY  10018

Re:        Account Name:                                          
Account Number:                                      

Reference is made to that certain Restricted Account Agreement, dated as of
[Month] __, 2006 (the “Restricted Account Agreement”), among North Fork Bank
(the “Bank”), Newco (the “Company”), and Laurus Master Fund, Ltd. (“Laurus”).

This is to notify you that Laurus authorizes the release of $_____________ (the
“Release Amount”) from the account referenced above in accordance with the terms
of the Restricted Account Agreement.  Within one business day following the
receipt of this Release Notice, the Bank hereby agrees to wire the Release
Amount (or, in the event that the amount in the Restricted Account is less than
the Release Amount, such lesser amount) to the following account in accordance
with the wire instructions set forth below:

[Insert Wire Instructions]

 

LAURUS MASTER FUND, LTD.

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Agreed and accepted this       day of                       2006.

NORTH FORK BANK

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

6


--------------------------------------------------------------------------------


EXHIBIT B

Restricted Account

·

Bank:

North Fork Bank

 

 

 

 

 

·

Bank Routing Number:

021407912

 

 

Attn:

 

 

 

Phone:

212-967-9400

 

 

 

 

 

 

Account Name:

 

 

 

 

 

 

 

Account #:

 

 

 

7


--------------------------------------------------------------------------------